Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-13-00774-CV

                                     Kirk GRONDA,
                                        Appellant

                                            v.

                                     Felipe LERMA,
                                         Appellee

               From the 153rd Judicial District Court, Tarrant County, Texas
                             Trial Court No. 153-250263-11
                   Honorable Susan Heygood McCoy, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Kirk Gronda.

      SIGNED January 22, 2014.


                                             _________________________________
                                             Patricia O. Alvarez, Justice